Continuation of 12:
The AFCP request filed 6/6/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claims 1 and 9 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

Claim 1 stands rejected under 35 USC § 103 as being unpatentable over Lin et al. (PG Pub. No. US 2019/0103304 A1) in view of Su et al. (PG Pub. No. US 2016/0126143 A1).  Lin teaches, among other features, a first dummy fin (wide dummy fin 62, comprising 58/60/202) disposed between first and second source/drain features (82) and comprising an outer dielectric layer (58), an inner dielectric layer (60) over the outer dielectric layer, and a first capping layer (202) disposed directly on the inner dielectric layer (fig. 28B), and a second dummy fin (narrow dummy fin 62, comprising 58/60) between second and third source/drain features (82) and comprising a bottom portion (60) and a second capping layer (202) disposed directly on a top surface of the bottom portion (fig. 28B).  Su teaches a capping layer (802) disposed directly on top surfaces of inner and outer layers of a dummy fin (fig. 9A: 802 disposed on 702 and 704).
The proposed amendment to claim 1 further limits the features of the second dummy fin, such that the bottom portion comprises a dielectric material.  Lin teaches bottom portion 60 is a dielectric material (¶ 0025), but fails to teach wherein the bottom portion further comprises a void completely surrounded by the dielectric material.  Although Lin does teach the narrow dummy fin 62 comprises a void 61 completely surrounded by dielectric material 58, capping layer 202 is not disposed directly on a top surface of 58, as required by the proposed amendment.
An updated search identified a new prior art reference (Hafez et al., US 2019/0287972A1) which is in the same field of endeavor as Lin (forming isolation fins between active fins).  Hafez teaches a dummy fin (820 of figs. 8A-8B, 926 of figs. 9B-9C, similar to narrow dummy fin of Lin) disposed between first and second source/drain structures (fig. 8B: 820 extends to laterally separate adjacent source/drain features 804A).  In at least one embodiment, dummy fin 926 comprises a capping layer (¶ 0079: 930) disposed directly on a top surface of a bottom portion (¶ 0079: 928/932), the bottom portion comprising a void (seam 932) completely surrounded by dielectric material (figs. 9B-9C: 932 completely surrounded by 928 and 930, both of which include dielectric material).  
Therefore, it appears that Hafez, either alone or in combination with Lin and/or Su, teaches the limitations in the proposed amendment to claim 1.

Claim 9 stands rejected under 35 USC § 103 as being unpatentable over Lin in view of Su and Ohtou et al. (PG Pub. No. US 2019/0006371 A1).  As noted above, Lin teaches first and second dummy fins between FinFET source/drain features, and Su and/or Hafez teach dummy fin capping layers.  Ohtou teaches an SRAM cell (¶ 0020 & fig. 1) including pull-up and pull-down transistors implemented by FinFET devices (¶ 0022), and dielectric structures (260’/270’) isolating individual devices (figs. 4A, 7A among others).
The proposed amendment to claim 9 further limits the features of the SRAM cell to include an isolation transistor comprising a third source/drain feature, and separating the third source/drain feature from a source/drain of the pull-up transistor with the second dummy fin.  None of Lin, Su nor Ohtou teach an SRAM cell with an isolation transistor, and therefore do not teach the features in the proposed amendment to claim 9.
An updated search identified a new prior art reference (Liaw et al., US 2017/0110182 A1) which is in the same field of endeavor as Ohtaou (forming SRAM cells with FinFET devices), wherein the SRAM cell comprises Pull-up transistors (PU-1, PU-2), pull-down transistors (PD-1, PD-2) and isolation transistors (IT-1, IT-2) implemented by FinFET devices (¶ 0052 & figs. 8A-8D).  It appears the isolation transistor of Liaw could be combined with Lin, Hafez and/or Ohtou to arrive at the claimed invention.  The isolation transistors of Liaw provide a benefit of helping to prevent inadvertent leakage (Liaw, ¶ 0051).  In addition, he dielectric fins of Lin and/or Hafez would be suitable to provide electrical isolation between the devices of Liaw.

Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.  Accordingly, the proposed amendments have not been entered, and the rejections of record have been maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894